Title: To Alexander Hamilton from George Washington, [22 March 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, March 22, 1794]

For carrying into execution the provisions of the Act of the twentieth day of this present month, whereby the President of the United States is authorised & empowered to borrow a certain sum of money on the credit of the United States.
I do hereby authorise you the said Secretary of the Treasury in the name and on the credit of the United States to borrow of the bank of the United States, or of any other body or bodies politic, person or persons whomsoever a Sum not exceeding one million of dollars, at any interest not exceeding five per centum per annum; and to enter into such agreements for the reimbursement thereof as shall be needful & proper; hereby promising to ratify whatever you shall lawfully do in the premises.

In testimony whereof I havehereunto subscribed my hand at theCity of Philada. the 22d. day ofMarch 1794.
Geo. Washington

